Citation Nr: 1116990	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to December 1988.

Procedural History

This case comes before the Board of Veterans Appeals (the Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied the Veteran's claim of entitlement to service connection for residuals of a CVA.  The Veteran submitted a notice of disagreement with this determination in August 2003, and timely perfected his appeal in February 2004.

The Veteran participated in a Travel Board hearing in August 2008, a transcript of which has been associated with the claims file.  Thereafter, the Board issued a decision in January 2009, which denied the benefit sought on appeal.  Upon receipt of the Board's denial of his claim, the Veteran filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision, which vacated the January 2009 Board decision and remanded the appeal.

In June 2010, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his August 2008 Travel Board hearing had retired.  The Veteran was also informed that the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made thereafter.  See 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Accordingly, the Veteran was offered the opportunity to participate in a second Board hearing, pursuant to 38 C.F.R. § 20.717, which he accepted.  In February 2011, the Veteran testified before the undersigned Acting VLJ, sitting at the RO in San Antonio, Texas.  A transcript of that proceeding has been associated with the claims file.



FINDING OF FACT

The competent evidence of record does not support a finding that the Veteran currently suffers from the residuals of a CVA.


CONCLUSION OF LAW

Residuals of a CVA are not proximately due to or the result of the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notice letter provided to the Veteran in May 2003 did not address secondary service connection, it provided notice consistent with 38 C.F.R. § 3.159 for direct service connection.  Specifically, the May 2003 notice letter advised the Veteran that VA would assist him with obtaining relevant records from any Federal agency.  This may include medical records from the military or from VA hospitals or medical centers (including private facilities where VA authorized treatment).  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date.  Since a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision in letters dated in March 2006 and April 2006, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.

With respect to effective date, the March 2006 and April 2006 letters instructed the Veteran that two factors were relevant in determining effective dates of increased rating claims: when the claim was received; and when the evidence "shows a level of disability that supports a certain rating under the rating schedule or other applicable standards."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted and reports of treatment while attending training in the Guard or Reserve.

The Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) recently reversed that Federal Circuit decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden on VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether any defective notice provided to the Veteran resulted in prejudicial error.  In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate his claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  As reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

The Veteran demonstrated knowledge of the elements necessary to establish secondary service connection in May 2003 when he filed his claim, stating that his CVA was subsequent to his service-connected hypertension and in his February 004 VA Form 9 (Substantive Appeal), when he noted that his CVA was the result of severe hypertension.  Consequently, any failure by VA to notify the Veteran of the elements of secondary service connection constitutes harmless error and does not prejudice the Veteran.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2003 and July 2003, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran seeks entitlement to service connection for the residuals of a CVA as secondary to his service-connected hypertension.  After a thorough review of the Veteran's claims file, the Board finds that he is not entitled to service connection on a direct or secondary basis.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).


In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Essential to the award of service connection is the first element, current existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

The Board also notes that as provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  See Barr, supra.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Analysis

As an initial matter, the Board observes that the Veteran has not contended that his claimed CVA residuals are directly due to his military service.  Rather, he has consistently claimed that he suffered a CVA and resulting residuals as a result of his service-connected hypertension.  Moreover, there is nothing in the Veteran's service treatment records or elsewhere in the claims file, which even remotely suggests that the Veteran had a CVA in service.  The Board's discussion will therefore be devoted exclusively to the matter of secondary service connection.

With respect to the first element under Wallin, a careful review of the claims file demonstrates that there is no clinical evidence of residuals of a CVA.  See July 2003 VA examination report [noting a history of a CVA in 1992 but specifically indicating that there were no current residuals thereof].  

The Veteran has not submitted any competent medical evidence of current CVA residuals.  There are numerous references in recent treatment records to a reported CVA in 1992; however, there is no indication of any present residuals thereof.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service connection may not be granted for a diagnosis of a disability by history].

Here, the only evidence of record supporting the Veteran's claim that he currently suffers from CVA residuals consists of his own lay statements.  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  See also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology).  

The Board finds that the Veteran is competent to report his history of weakness, numbness, fatigability, an inability to walk long distances, and an inability to stand for long periods.  However, his statements regarding the continuity of these symptoms from the time of his 1992 CVA are nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms associated with a CVA is inconsistent with the other evidence of record.  Specifically, the Veteran only began to allege that his symptoms were due to a CVA when he filed the present claim in May 2003.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, his July 2003 VA neurological examination of the cranial nerves yielded normal findings, and there were no residuals such as hemiparesis, hemiplegia, extremity weakness or paralysis, speech impairment, vision impairment or mental impairment as a result of a CVA.  The VA examiner concluded there was no clinical evidence of residuals of a CVA.  Rather, a diagnosis of Guillain-Barre Syndrome was noted.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, the Board also finds that CVA residuals are not the types of disorders that a lay person can provide competent evidence on the issue of etiology.  The Veteran has not identified a particular medical condition, but rather has reported symptoms.  Those symptoms are unlike a broken arm or dislocated shoulder.  They are of a general nature, and can reasonably be etiologically linked to any number of disorders.  In fact, in his case, they have been associated with a non-CVA related disorder by the competent medical personnel who have examined him during the current appeal.  There is no contemporaneous diagnosis of a medical condition linked to his CVA, nor evidence of a later diagnosis of the same, to which his statements may be applied and considered competent.  Therefore, the Board attaches greater probative weight to the clinical findings than to the Veteran's lay statements and finds that he does not currently suffer from residuals of a CVA.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim; he has failed to do so.  That is, he has presented no medical evidence that indicates that he has current residuals of a CVA.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Wallin element (1) has not been met, and the Veteran's claim fails on this basis alone.

For the sake of completeness, the Board will address the remaining elements under Wallin, (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

With respect to Wallin element (2), a service-connected disability, the Veteran was granted service connection for hypertension in an August 1989 rating decision.

With respect to Wallin element (3), nexus, in the absence of a current disability it necessarily follows that nexus is also lacking.  Indeed, the record does not contain medical evidence of a link between the Veteran's service-connected hypertension and the claimed current residuals of a CVA.  Therefore, element (3) is also not met and the claim fails on that basis as well.

In conclusion, for the reasons set out above, the Board has determined that the criteria for the establishment of entitlement to service connection for residuals of a CVA as secondary to service-connected hypertension have not been met.  A preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for the residuals of a cerebrovascular accident, claimed as secondary to service-connected hypertension, is denied.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


